DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4-6, 8-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0115357) [hereafter R1] in view of AHN et al (US 2019/0349915) [hereafter R3049-AHN-74923-0000001].
For claims 1 and 5, R1 discloses receiving one or more pieces of quasi co-location (QCL) configuration information including information indicating a plurality of CSI-RS resources from an eNB (Fig. 22-24 receive CSI-RS configuration information ¶ 251, 200 indicating a QCL parameter information to the UE for measuring reference signals, including a Doppler spread); receiving downlink control information (DCI) including an indicator indicating one of the one or more pieces of QCL configuration information (Fig. 22-24 receive at least one CSI-RS ¶250-263, 200 indicated QCL is used to receive the configured CSI-RS ¶ 220-225 CSI-RSs are transmitted by an eNB); estimating channel state information based on one or more of the plurality of CSI-RS resources (Fig. 22-24 measure channel for received CSI-RS, to estimate the channel state ¶276-299, 200 measuring the CSI-RS resources to estimate the channel state); wherein the plurality of CSI-RS resources include at least one of periodic CSI-RS resources, semi-persistent CSI-RS resources, and aperiodic CSI-RS resources (¶ 900-901, 1170-1178 aperiodic and periodic CSI reporting).
R1 does not explicitly state and receiving downlink data based on the channel state information. However, R3049-AHN-74923-0000001 [hereafter R0-N-3-1] discloses receiving downlink data based on the channel state information (See Fig. 11-12).  

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to receive downlink data based on the channel state information taught by R0-N-3-1.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards (See R0-N-3-1: ¶ 0004), and design choice.
For claims 2 and 6, R1 discloses the channel state information is estimated based on semi-persistent CSI-RS resources of which activation is indicated to a UE among the semi-persistent CSI-RS resources (¶ 900-901, 1170-1178).
For claims 4 and 8, R1 discloses the aperiodic CSI-RS resources and the semi-persistent CSI-RS resources are used to estimate different pieces of channel state information (Fig. 22-24 measure channel for received CSI-RS, to estimate the channel state ¶276-299, 200 measuring the CSI-RS resources to estimate the channel state, ¶ 900-901, 1170-1178).
For claim 9, R1 discloses a transceiver (Fig. 32); and a controller configured to perform control to (Fig. 32) receiving one or more pieces of quasi co-location (QCL) configuration information including information indicating a plurality of CSI-RS resources from an eNB (Fig. 22-24 receive CSI-RS configuration information ¶ 251, 200 indicating a QCL parameter information to the UE for measuring reference signals, including a Doppler spread); receiving downlink control information (DCI) including an indicator indicating one of the one or more pieces of QCL configuration information (Fig. 22-24 receive at least one CSI-RS ¶250-263, 200 indicated QCL is used to receive the configured CSI-RS ¶ 220-225 CSI-RSs are transmitted by an eNB); estimating channel state information based on one or more of the plurality of CSI-RS resources 
R1 does not explicitly state receive downlink data based on the channel state information, the controller being connected to the transceiver.
However, R0-N-3-1 discloses a transceiver (Fig. 13-14); and a controller configured to perform control to (Fig. 13-14), and receive downlink data based on the channel state information (Fig. 11-12 receive downlink data from the eNB based on channel state information), the controller being connected to the transceiver (Fig. 13-14).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to receive downlink data based on the channel state information taught by R0-N-3-1.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards (See R0-N-3-1: ¶ 0004), to increase possible implementations increasing marketability, and design choice.
For claim 10, R1 discloses the channel state information is estimated based on semi-persistent CSI-RS resources of which activation is indicated to a UE among the semi- persistent CSI-RS resources (§ 3-5 See particularly proposal 2, §4, and, Case 3 semi-persistent).
For claim 12, R1 discloses the aperiodic CSI-RS resources and the semi- persistent CSI-RS resources are used to estimate different pieces of channel state information (Fig. 22-24 measure channel for received CSI-RS, to estimate the channel state ¶276-299, 200 measuring the CSI-RS resources to estimate the channel state, ¶ 900-901, 1170-1178).

R1 does not explicitly state transmit downlink data wherein the downlink data is received.
However, R0-N-3-1 discloses transmit downlink data wherein the downlink data is received based on channel state information estimated based on one or more of the plurality of CSI-RS resources (Fig. 11-12 downlink data is transmitted from the eNB to the UE based on channel state information), the controller being connected to the transceiver (Fig. 13-14).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to transmit and receive downlink data based on the channel state information taught by R0-N-3-1.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards (See R0-N-3-1: ¶ 0004), to increase possible implementations increasing marketability, and design choice.
.
Claims 3, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R0-N-3-1 as applied to claims above, and further in view of On CSI-RS design for CSI Acquisition (cited on IDS)[hereafter R2].
For claims 3 and 7, R1 does not explicitly state wherein the channel state information is estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources.
However, R2 discloses the channel state information is estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources (§ 3)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to have the channel state information estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources taught by R2.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards, to increase possible implementations increasing marketability, to allow correct measurements with less troubleshooting and overhead, and design choice.
For claim 11, R1 does not explicitly disclose the channel state information is estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to have the channel state information estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources taught by R2.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards, to increase possible implementations increasing marketability, to allow correct measurements with less troubleshooting and overhead, and design choice.
For claim 15, R1 does not explicitly disclose the channel state information is estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources.
However, R2 discloses the channel state information is estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources (§ 3)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to have the channel state information estimated based on aperiodic CSI-RSs received at a time point which is the closest to a time point at which the downlink data is received among the aperiodic CSI-RS resources taught by R2.  The rationale to combine would be to use a known technique in a similar device, to comply with next-generation standards, to increase possible implementations increasing marketability, to allow correct measurements with less troubleshooting and overhead, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al (US 2020/0383060) discloses CSI-RS with aperiodic triggering; YUM et al (US 2019/0373614) discloses semi-persistent CSI measurements; Kwak et al (US 2019/0116594) discloses aperiodic CSI-RS; Park et al (US 2018/0102817) discloses CSI-RS with QCL data; Kang et al (US 2020/0389220); Chen et al (US 2020/0314854) discloses signaling a QCL relationship.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463